Citation Nr: 1643934	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  14-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hand disorder, to include arthritis and nerve damage.

2.  Entitlement to service connection for a right hand disorder, to include arthritis and nerve damage.

3.  Entitlement to service connection for a left hand disorder, to include arthritis and nerve damage.

4.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

5.  Entitlement to service connection for a bilateral foot disorder, to include hallux valgus.

6.  Entitlement to a rating greater than 20 percent for left knee strain, status post (s/p) arthroscopy, with degenerative joint disease and subluxation rated under Diagnostic Code (DC) 5003-5010.

7.  Entitlement to a rating greater than 20 percent for right knee strain, status post (s/p) arthroscopy with resection of lateral meniscus rated under DC 5003-5010.

8.  Entitlement to a rating greater than 20 percent for right knee strain, status post (s/p) arthroscopy with resection of lateral meniscus with subluxation rated under DC 5257.

9.  Entitlement to a rating greater than 20 percent for right (major) shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to February 1986, and from August 1988 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some relevant treatment records are located in Virtual VA.  All records are now in these electronic systems.

The Veteran testified at a June 2016 Central Office hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

In July 2016, the Veteran submitted additional evidence, and in August 2016, the Veteran's representative submitted a waiver of initial review by the AOJ.  See 38 C.F.R. § 20.1304(c) (2015).

As addressed in the REMAND below, the issues pertaining to the knees and right shoulder have been listed on the title page for procedural purposes only.

The DECISION below addresses the service connection claim for right hand disability.  The remaining issues are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed November 1999 rating decision denied entitlement to service connection for a right hand disorder on the basis of no residuals of in-service injury.

2.  An unappealed February 2007 rating decision declined to reopen the application for service connection for a right hand disability on the basis that new and material evidence had not been presented to reopen the claim.

3.  The evidence received since the February 2007 rating decision is new and material as it includes previously unconsidered medical opinion relating traumatic arthritis and neuropathy of the right hand to in-service injury.

4.  Resolving reasonable doubt in favor of the Veteran, the Veteran's right hand neuropathy and traumatic arthritis of the metacarpophalangeal (MCP) and proximal interphalangeal joint (PIP) joints results from in-service injury.


CONCLUSIONS OF LAW

1.  Following the prior final denial of February 2007, new and material evidence has been presented to reopen a claim of entitlement to service connection for a right hand disorder, to include arthritis and nerve damage.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

2.  The criteria for entitlement to service connection for right hand neuropathy and traumatic arthritis of the MCP and PIP joints have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

If a claim of entitlement to service connection is denied by an RO decision and no notice of disagreement or additional evidence is filed within one year, that decision becomes final and generally cannot be reopened or allowed.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  Once that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is new and material if it: (1) has not been previously submitted to agency decision-makers; (2) by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time the last prior final denial of the claim sought to be opened; and (4) raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Further, the threshold for raising a reasonable possibility of substantiating the claim is low.  Shade, 24 Vet. App. at 117.

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For the purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence submitted since the last final RO or Board decision will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Analysis

In November 1999, VA denied entitlement to service connection for a right hand disorder.  By letter dated December 1999, the Veteran was notified of this decision and his appellate rights.  However, the Veteran did not appeal or submit new and material evidence within the one-year appeal period after notice of the decision was provided.  Hence, that decision is final.  See 38 U.S.C. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1999).

A February 2007 rating decision declined to reopen the application for service connection for a right hand disability on the basis that new and material evidence had not been presented to reopen the claim.  By letter dated February 2007, the Veteran was notified of this decision and his appellate rights.  However, the Veteran did not appeal or submit new and material evidence within the one-year appeal period after notice of the decision was provided.  Hence, that decision is final.  See 38 U.S.C. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2006).

The evidence received since the February 2007 decision includes previously unconsidered medical opinion relating traumatic arthritis and neuropathy of the right hand to in-service injury.  See July 2016 VA Physician Statement.  This evidence relates to an unestablished fact needed to establish service connection (i.e., nexus).  Therefore, the Board finds that new and material evidence has been received and the criteria to reopen the Veteran's claim for service connection for a right hand disorder are met.

As to the merits, September 1977 service treatment records reflect treatment for lacerations to the right thumb that required stitches and no use of the right hand for five days.  February 1997 service treatment records reflect treatment for "hand problems," and indicate right hand swelling and deformity.  June 2016 VA treatment records reflect that, during a nerve study, there was no response during simulation of the left ulnar sensory nerve; however, the results were interpreted as "normal."  June 2016 VA treatment records also reflect that a VA doctor diagnosed the Veteran with neuropathy despite the normal nerve study, and arthritis of the right hand.  Following a review of service treatment records and VA clinic evaluation, in a July 2016 letter, the Veteran's treating physician opined that the Veteran manifested right hand neuropathy and traumatic arthritis of the MCP and PIP joints resulted from his inservice injury.

Here, the record now includes competent medical opinion attributing the Veteran's right hand neuropathy and traumatic arthritis of the MCP and PIP joints to his documented inservice injury.  Notably, the examiner based this opinion based upon review of service and postservice treatment records.  There is no opinion to the contrary.  As such, the Board finds that the criteria for establishing entitlement to service connection for right hand neuropathy and traumatic arthritis of the MCP and PIP joints have been met.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a right hand disorder.  

Service connection for right hand neuropathy and traumatic arthritis of the MCP and PIP joints is granted.


REMAND

VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).

In this case, there is evidence of in-service treatment for the left hand, and current evidence of a left hand disorder.  July 1988 service treatment records reflect treatment for an injury to his left thumb.  February 1997 service treatment records reflect treatment for "hand problems," but specifically indicate right hand swelling and deformity.  June 2016 VA treatment records reflect that during a nerve study, there was no response during simulation of the left ulnar sensory nerve; however, the results were interpreted as "normal."  There is no medical opinion attributing any current left hand disability to service.  As a result, a VA examination is needed to determine the nature and etiology of any diagnosed left hand disorder, including nerve damage and arthritis.

The Veteran has provided testimony that he began having problems with snoring in 1997, during active duty service.  See June 2016 Hearing Testimony.  His spouse also provided a June 2016 statement describing symptoms such as snoring, gasping for air, and pauses in breathing, but she did not indicate when those symptoms began.  A September 2006 VA sleep study raised the possibility of a sleep disorder, and records indicate treatment for unspecified sleep apnea.  See February 2011 VA Treatment Records (Virtual VA).  Under these circumstances, a VA examination is also needed to determine the nature and etiology of any diagnosed sleep disorder, including sleep apnea.

Additionally, the Veteran seeks service connection for a bilateral foot disorder, including hallux valgus.  While in service, he was treated for athlete's foot, frostbite on his feet, and corns on his bilateral little toes.  See, e.g., May 1979, January 1980, March 1981, and June 1990 Service Treatment Records.  A June 1999 VA examination indicated ossification in the right foot, and May 2006 VA treatment records contained imaging reflecting mild bilateral hallux valgus.  

The Board notes that the Veteran is already service-connected for bilateral pes planus.  See June 2006 Rating Decision.  In February 2016, the Veteran underwent a VA examination that determined he had no bilateral foot disorders other than pes planus.  While the examiner indicated that the claims file had been reviewed, the examiner also indicated no imaging studies were available.  The examiner did not address the May 2006 imaging reflecting mild bilateral hallux; the June 1999 VA examination finding ossification of the right foot; or service treatment records indicating treatment for athlete's foot, frostbite, and corns.  As such, the February 2016 examination is insufficient for rating purposes.  A remand is needed to obtain an additional VA examination concerning the nature and etiology of any diagnosed foot condition other than pes planus.  The examiner should address the treatment records discussed above, and should further opine as to whether the Veteran's service-connected pes planus aggravates any other diagnosed bilateral foot condition beyond its normal course of progression.

Finally, in pertinent part, an April 2016 AOJ rating decision addressed the issues of entitlement to a rating greater than 20 percent for left knee strain, status post (s/p) arthroscopy, with degenerative joint disease and subluxation rated under DC 5003-5010, entitlement to a rating greater than 20 percent for right knee strain, status post (s/p) arthroscopy with resection of lateral meniscus rated under DC 5003-5010, entitlement to a rating greater than 20 percent for right knee strain, status post (s/p) arthroscopy with resection of lateral meniscus with subluxation rated under DC 5257 and entitlement to a rating greater than 20 percent for right (major) shoulder.  Later that month, the Veteran submitted a proper Notice of Disagreement (NOD) form for these issues.  The Veterans Appeals Control and Locator System (VACOLS) recognizes receipt of the NOD, but only identify one issue being appealed.  These issues, therefore, must be recognized and remanded for issuance of a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA treatment records since February 2016.

2.  After receipt of any outstanding evidence, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed left hand disorder, to include nerve damage and arthritis.  The examiner must review the Veteran's Virtual VA and VBMS files.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner should identify all current disorders(s) of the left hand, to include arthritis and/or neuropathy.  For each diagnosed disorder, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any currently diagnosed left hand disorder had its onset in service or is etiologically related to or aggravated by service, to include the documented left thumb injury.  The examiner is free to discuss whether there is any medical reason to accept or reject the Veteran's description of chronic left hand problems since service.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed sleep disorder, to include sleep apnea.  The examiner must review the Veteran's Virtual VA and VBMS files.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Upon review of the Veteran's medical history, and after examination of the Veteran, the examiner should provide an opinion indicating whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset in, or is otherwise related to his periods of active duty service.  

The examiner is requested to specify the criteria for diagnosing sleep apnea, and apply those criteria to the facts of this case.  For the purposes of this opinion, the examiner should assume as true that the Veteran has experienced sleeping problems (to include snoring with long pauses in breathing since service as both he and his spouse have attested).  The examiner should also consider the September 2006 VA sleep study finding the possibility of a sleep disorder, as well as the February 2011 VA treatment records for unspecified sleep apnea.  A complete rationale must be provided for these opinions.

4.  Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed bilateral foot disorder, to include hallux valgus, but excluding pes planus.  The examiner must review the Veteran's Virtual VA and VBMS files.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner should be aware that pes planus is already service-connected.

Following the examination, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any bilateral foot disorder other than pes planus had its onset in service or is etiologically related to or aggravated by service.  The examiner must address service treatment records indicating treatment for athlete's foot, frostbite, and corns.  The examiner must also address the June 1999 VA examination indicated ossification in the right foot, and May 2006 VA treatment records contained imaging reflecting mild bilateral hallux valgus.  A complete rationale must be provided for these opinions.

Further, if the Veteran has any diagnosed bilateral foot disorder, other than pes planus, that is not etiologically related to service, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any such diagnosed bilateral foot disorder was caused OR aggravated beyond the normal progress of the disorder by service-connected pes planus.

5.  Furnish the Veteran and his representative an SOC on the issues of entitlement to a rating greater than 20 percent for left knee strain, status post (s/p) arthroscopy, with degenerative joint disease and subluxation rated under DC 5003-5010, entitlement to a rating greater than 20 percent for right knee strain, status post (s/p) arthroscopy with resection of lateral meniscus rated under DC 5003-5010, entitlement to a rating greater than 20 percent for right knee strain, status post (s/p) arthroscopy with resection of lateral meniscus with subluxation rated under DC 5257 and entitlement to a rating greater than 20 percent for right (major) shoulder.  

6.  After completing the actions detailed above, readjudicate the claim.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


